J-S37041-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

JOHN D. LIPPHARDT

                            Appellant               No. 1921 WDA 2015


           Appeal from the Judgment of Sentence November 6, 2015
              In the Court of Common Pleas of Crawford County
             Criminal Division at No(s): CP-20-CR-0001162-2014


BEFORE: GANTMAN, P.J., SHOGAN, J., and LAZARUS, J.

MEMORANDUM BY LAZARUS, J.:                            FILED JUNE 30, 2016

        John D. Lipphardt appeals from the judgment of sentence entered in

the Court of Common Pleas of Crawford County after a jury convicted him of

failure to register his residence with the Pennsylvania State Police1 pursuant

to provisions2 of the Sexual Offender Registration and Notification Act

(SORNA).3 Upon review, we affirm.

        Lipphardt was previously convicted of a crime that required him to

register with the Pennsylvania State Police in compliance with SORNA. On or

about August 26, 2014, Lipphardt moved from a residence in Mercer County

____________________________________________


1
    18 Pa.C.S. § 4915.1(a)(1).
2
    42 Pa.C.S. § 9799.15(g).
3
    42 Pa.C.S. §§ 9799.10-9799.41.
J-S37041-16



to a residence in Crawford County.           Lipphardt did not report to the

Pennsylvania State Police in person to register his new address within the

statutory period of three business days required by 42 Pa.C.S. § 9799.15(g).

Indeed, Lipphardt did not register his new address at any point prior to his

arrest on October 21, 2014.

      Prior to trial, Lipphardt filed a motion in limine seeking to exclude

evidence of his continued failure to report after three business days, arguing

that “any evidence of [his] non-reporting beyond the stated three-day time

period is irrelevant.”      Motion in Limine, 9/14/15, at ¶ 9.    The trial court

denied the motion in limine, and a jury trial was conducted on September 14

and 15, 2015. Lipphardt was found guilty of failing to report the change in

his residence and was sentenced on November 6, 2015, to five to ten years’

incarceration, to be served concurrently with any other sentences he was

serving.

      Lipphardt filed a timely notice of appeal and court-ordered concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

On appeal, Lipphardt raises the following issue for our review:

      Whether the trial court erred in denying [Lipphardt’s] motion in
      limine requesting that any evidence of [his] failure to register
      with the Pennsylvania State Police beyond the legally stated
      three-day time period should be excluded at trial?

Brief of Appellant, at 7.




                                       -2-
J-S37041-16



      We review a trial court’s denial of a motion in limine for an abuse of

discretion. Commonwealth v. Owens, 929 A.2d 1187, 1190 (Pa. Super.

2007). Further,

      [o]ur standard of review in addressing a challenge to the denial
      of a suppression motion is limited to determining whether the
      suppression court’s factual findings are supported by the record
      and whether the legal conclusions drawn from those facts are
      correct.   Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record
      as a whole. Where the suppression court’s factual findings are
      supported by the record, we are bound by these findings and
      may reverse only if the court’s legal conclusions are erroneous.
      Where, as here, the appeal of the determination of the
      suppression court turns on allegations of legal error, the
      suppression court’s legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts.           Thus, the
      conclusions of law of the courts below are subject to our plenary
      review.

Commonwealth v. Hoppert, 39 A.3d 358, 361-62 (Pa. Super. 2012)

(citation omitted).

      Instantly, the Commonwealth was required to present evidence

showing that Lipphardt knowingly failed to update his address in person

within three business days of moving. See 18 Pa.C.S. § 4915.1(a)(1); 42

Pa.C.S. § 9799.15(g).   Lipphardt admits that he did not register his new

address within three business days.    However, Lipphardt argues that his

failure to register should be excused because he did not have transportation

and, thus, “he did not voluntarily fail to register his new address with the

Pennsylvania State Police or an approved registration site within three


                                    -3-
J-S37041-16



business days.” Brief of Appellant, at 10 (emphasis added). In making this

argument, Lipphardt asserts that any evidence of events outside the three-

day window is irrelevant. We disagree.

       Pennsylvania Rule of Evidence 402 provides that relevant evidence is

generally admissible. Pa.R.E. 402. Moreover, evidence is relevant if “it has

any tendency to make a fact more or less probable than it would be without

the evidence.” Pa.R.E. 401(a). During the hearing on the motion in limine,

the Commonwealth indicated that although it appeared that Lipphardt had

relocated on August 26, 2014, the exact date was unclear. See N.T. Motion

in Limine, 9/14/15, at 17-18. Thus, the trial court appropriately determined

that   evidence   of   non-compliance      beyond   the   three   business   days

immediately following August 26 was relevant.

       We also note that Lipphardt provides no legal support indicating that a

lack of transportation provides a defense for the failure to register a new

address.   When Lipphardt chose to set forth this “defense,” he made his

continued non-compliance even more relevant because it bolsters the theory

that Lipphardt knowingly failed to register and simply fabricated an excuse

months later for his failure to do so.

       For the foregoing reasons, we find that the trial court did not err in

denying Lipphardt’s motion in limine.

       Judgment of sentence affirmed.




                                         -4-
J-S37041-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/30/2016




                          -5-